DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 3/13/2020 has been considered.
Drawings
The drawings filed on 3/13/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/13/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Asami et al. (US 5,214,846).

    PNG
    media_image1.png
    516
    403
    media_image1.png
    Greyscale

Regarding claim 1, Asami discloses:
A method of manufacturing a package unit, comprising: 
preparing a circuit board (7, column 3 line9) having a first region, a second region which surrounds the first region, and a third region between the first region and the second region; 
preparing a mold (11, column 3 line 35) having a frame-shaped protruding portion (12, column 3 line 55) which surrounds a first cavity, the frame-shaped protruding portion (12) partitioning the first cavity and a second cavity which surrounds the first cavity; 
arranging the circuit board (7) and the mold (11) such that the first region of the circuit board faces the first cavity, the second region of the circuit board faces the second cavity, and a gap which communicates the first cavity and the second cavity 
forming a frame-shaped resin member (13, column 3 line 46) on top of the second region of the circuit board by pouring a resin into the second cavity (column 3 lines 43-46).
Regarding claim 2, Asami further discloses:
wherein forming the frame-shaped resin member (13) comprises pouring the resin such that a part of the resin penetrates into the gap from the second cavity (figure 3).
Regarding claim 6, Asami discloses:
A package unit, comprising: 
a circuit board (7) having a first region, a second region which surrounds the first region, and a third region between the first region and the second region; and 
a resin member (13) which covers the circuit board so as to surround a space above the first region of the circuit board, wherein the resin member has (1) a first resin portion which is arranged above the second region of the circuit board and (2) a second resin portion which extends above the third region of the circuit board from the first resin portion and which has a 3910196965US01 thickness smaller than half of the first resin portion (figure 3).
Regarding claim 18, Asami further discloses:
wherein the resin member (13) covers an end surface of the circuit board (7).
Regarding claim 16, Asami f discloses:
A package unit, comprising: 

a resin member (13) which covers the second region of the circuit board so as to surround a space above the first region of the circuit board, wherein a solder resist layer which is arranged in the third region is positioned between a conductor layer which is arranged in the first region and a conductor layer 4110196965US01 which is arranged in the second region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami.
Regarding claim 9, Asami does not disclose “wherein the thickness of the second resin portion ranges between 5 and 50 µm inclusive, and wherein the length of the second resin portion in a direction toward the first region from the second region is 1 mm or less”.  However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  Applicant is advised that, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable   In re Aller, 105 USPQ 233.  Therefore, the claimed limitations are considered met.
Allowable Subject Matter
Claims 4, 5, 16, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose “forming a frame-shaped resin member on top of the second region of the circuit board by pouring a resin into the second cavity, wherein a solder resist layer is arranged in the third region at a position which overlaps with the frame-shaped protruding portion, and the solder resist layer of the third region is positioned between a conductor layer arranged in the first region and a conductor layer arranged in the second region” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “wherein a solder resist layer which is arranged in the third region is positioned between a conductor layer which is arranged in the first region and a conductor layer 4110196965US01 which is arranged in the second region” in combination with the remaining claimed features.
Claims 3, 7, 8, 10-15, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899